SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

785
KA 12-01052
PRESENT: SCUDDER, P.J., PERADOTTO, LINDLEY, WHALEN, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

TEARA FATICO, DEFENDANT-APPELLANT.


DAVID J. FARRUGIA, PUBLIC DEFENDER, LOCKPORT (JOSEPH G. FRAZIER OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL J. VIOLANTE, DISTRICT ATTORNEY, LOCKPORT (LAURA T. BITTNER OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Niagara County Court (Matthew J.
Murphy, III, J.), rendered February 2, 2012. The judgment convicted
defendant, upon her plea of guilty, of attempted burglary in the first
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting her, upon her
plea of guilty, of attempted burglary in the first degree (Penal Law
§§ 110.00, 140.30 [2]), defendant contends that her waiver of the
right to appeal is unenforceable and that her sentence is unduly harsh
and severe. Contrary to defendant’s contention, County Court, during
the plea colloquy, did not conflate the waiver of the right to appeal
with those rights automatically forfeited by the plea (see People v
Richards, 93 AD3d 1240, 1240, lv denied 20 NY3d 1014), and we conclude
that her waiver of the right to appeal was otherwise knowingly,
voluntarily, and intelligently entered (see People v Lopez, 6 NY3d
248, 256; People v Pratt, 77 AD3d 1337, 1337, lv denied 15 NY3d 955).
Defendant’s valid waiver of the right to appeal encompasses her
challenge to the severity of the sentence (see Lopez, 6 NY3d at 255-
256; People v Strickland, 103 AD3d 1178, 1178).




Entered:   July 19, 2013                           Frances E. Cafarell
                                                   Clerk of the Court